PER CURIAM.
This is an appeal from an order dismissing a suit for attorney malpractice. In a companion appeal, Knight v. Kelso, 109 Idaho 56, 704 P.2d 960 (Ct.App.1985), we discuss the circumstances surrounding the dispute between the attorney, Starr Kelso, and his clients, Randall and Mary Knight. In that appeal, we uphold the trial court’s directive that the Knights’ claim of malpractice be litigated in that case rather than here.
Accordingly, we affirm the order dismissing the malpractice complaint in the present action. Such dismissal is, of course, without prejudice to the Knights’ right to pursue the claim in the companion case, as directed by the district court. No costs or attorney fees awarded in this appeal.